No. 12331

       I N T E SUPREME C U T O THE STATE O M N A A
            H           OR    F           F OTN

                                        1973



FRANCIS TINDALL ,

                             P l a i n t i f f and Respondent,



OLAF NEGAARD and PHYLLIS E. NEGAARD,
h i s wife,

                             Defendants and A p p e l l a n t s ,

       and

VERNE MCWILLIAMS and L R Y MCWILLIAMS ,
                      AR

                             Defendants.



Appeal from:       District Court of t h e Tenth J u d i c i a l D i s t r i c t ,
                   Honorable LeRoy L. McKinnon, Judge p r e s i d i n g .

Counsel of Record:

    For Appellants :

              Leonard H. McKinney argued, Lewistown, Montana

     For Respondent :

              Robert L. Johnson argued and William E. Berger,
               Lewistown, Montana.



                                             Submitted:       March 1, 1973

                                                Decided : MAR 14

Filed :          1 4 1975,
M r . Justice Wesley C a s t l e s d e l i v e r e d t h e Opinion of t h e Court.


          'This i s an appeal from a judgment f o r p l a i n t i f f e n t e r e d on
f i n d i n g s of f a c t and c o n c l u s i o n s of law of t h e d i s t r i c t c o u r t of
t h e t e n t h j u d i c i a l d i s t r i c t , County of Fergus, a f t e r t r i a l by t h e
court without a jury.               Judgment was f o r $2,800,25, t h e f u l l amount
prayed f o r and a t t o r n e y f e e s were a s s e s s e d a s f o r a f o r e c l o s u r e
of a l i e n .
          P l a i n t i f f F r a n c i s T i n d a l l was i n t h e ready mix c o n c r e t e
b u s i n e s s and f u r n i s h e d m a t e r i a l s used upon defendant ~ e g a a r d s '
premises.        Negaards a r e husband and w i f e and w i l l be r e f e r r e d t o
h e r e i n a s Negaard.       The o t h e r two named defendants a r e Verne
McWilliams and Larry McWilliams.                      However, t h i s a p p e a l a f f e c t s
only t h e r i g h t s between T i n d a l l and Negaard.                 Larry McWilliams
was served b u t d e f a u l t e d .      Verne McWilliams was never found n o r
served.
          The d i s t r i c t c o u r t found a s f a c t s , so f a r a s p e r t i n e n t h e r e :
          a)     That p l a i n t i f f f u r n i s h e d m a t e r i a l s t o t h e o r d e r of Vern
McWilliams and d e l i v e r e d them t o t h e p r o p e r t y of Negaard a t i n t e r -
v a l s d u r i n g t h e p e r i o d May 20 t o J u l y 9 , 1968.
          b)     That p l a i n t i f f f u r n i s h e d m a t e r i a l s t o t h e o r d e r of
L a r r y YcWilliams and d e l i v e r e d them t o t h e p r o p e r t y of Negaard a t
i n t e r v a l s d u r i n g t h e p e r i o d from September 1 t o September 26, 1968.
                                                                1

          c)     That Negaard had a w r i t t e n c o n t r a c t w i t h Verne McWilliams
co make c e r t a i n improvements.

          d)     That Verne and Larry McWilliams a r e f a t h e r and son,
and t h a t they d i d work t o g e t h e r ; t h a t i n f a c t they worked t o g e t h e r
on the Negaard job from May 20 through J u l y 9 , 1968.

          e)     That a mechanic's l i e n was f i l e d on December 26, 1968.
          The d i s t r i c t c o u r t concluded a s a m a t t e r of law t h a t t h e
Lien was v a l i d , and judgment should b e e n t e r e d .
          The i s s u e s r a i s e d by a p p e l l a n t Negaard a r e :
            1.    P l a i n t i f f f a i l e d t o s u s t a i n t h e burden of proof neces-
s a r y t o e s t a b l i s h a v a l i d l i e n capable of b e i n g f o r e c l o s e d ,
            2.    The conclusion of law t h a t p l a i n t i f f had a v a l i d l i e n
was erroneous i n t h a t t h e c o u r t allowed t a c k i n g of two s e p a r a t e
contracts t o create               a valid lien.
            3.    That a proper f i n d i n g and conclusion would r e s u l t i n
a d i s m i s s a l of t h e l i e n s u i t .
           Negaard c o n t r a c t e d , i n w r i t i n g , w i t h Verne t o b u i l d a
foundation f o r a t r a i l e r house.Verne d i d t h e job, o r d e r i n g and
r e c e i v i n g t h e c o n c r e t e from T i n d a l l .   T i n d a l l b i l l e d Verne.
Verne was paid i n two payments by Negaard, one i n cash on J u l y 10
and t h e o t h e r by check on J u l y 26,1968.                    O the r e c e i p t dated
                                                                     n
J u l y 26, 1968, signed by Verne, i t i s noted '"d                          i n full".
           Verne d i d n o t make any payments t o T i n d a l l f o r t h e c o n c r e t e
or other materials.                A t t h a t time, t h e accounts of T i n d a l l showed
due and owing from Verne t h e sum of $991.50 f o r m a t e r i a l s d e l i v e r e d
t o t h e Negaard job.
           On September 11, 1968, Larry ordered and r e c e i v e d c o n c r e t e
a t t h e Negaard p r o p e r t y .        Larry continued t o r e c e i v e c o n c r e t e u n t i l
September 26.            Larry w a s b i l l e d by T i n d a l l ,      Larry d i d n o t pay f o r
any of t h e c o n c r e t e .      Larry had made an o r a l c o n t r a c t w i t h Negaard
t o b u i l d a s l a b around a f i s h house.                He a l s o poured and f i n i s h e d
a sidewalk a t t h e t r a i l e r house where h i s f a t h e r Verne had done t h e
work from May t o J u l y .             Negaard p a i d Larry i n two payments, $1500 on
September 28, and $1400 on October 18,1968.
           W have s a i d h e r e t o f o r e t h a t T i n d a l l b i l l e d Verne and Larry
            e
separately.          They had s e p a r a t e a d d r e s s e s .     On October 31, 1968,
T i n d a l l combined t h e two accounts i n t h e t o t a l amount of $2800.25
and b i l l e d Verne and Larry PicWilliams, C o n t r a c t o r s .                 Also, a t about
t h i s time, f o r t h e f i r s t time, T i n d a l l c a l l e d Negaard informing him
t h a t h e had n o t been p a i d f o r t h e c o n c r e t e .
           Regarding t h e o r a l c o n t r a c t found by t h e t r i a l c o u r t t o have
e x i s t e d between Negaard and Larry McWilliams, Negaard t e s t i f i e d t h a t
he c o n t a c t e d s e v e r a l people, and Verne McWilliams g o t t h e b i d t o
b u i l d t h e s l a b around t h e f i s h house.             Verne, however, then asked
Negaard whether h i s son Larry could do t h e job.                             Negaard agreed
and Larry d i d t h e job.
           A p p e l l a n t , Negaard, a t t e m p t s i n h i s b r i e f t o show t h a t t h e
l a s t m a t e r i a l s were d e l i v e r e d on September 24 under t h e proof.
He t h e n argues t h a t s i n c e t h e l i e n was n o t f i l e d u n t i l December 26,
t h a t i t was n o t t i m e l y under s e c t i o n 45-502, R.C.M.                 1947, because
i t was n o t f i l e d w i t h i n 90 days of f u r n i s h i n g t h e l a s t item i n

such account,           W e have examined t h e r e c o r d c a r e f u l l y and f i n d
t h e r e i s s u b s t a n t i a l c r e d i b l e evidence t o uphold t h e t r i a l c o u r t ' s
f i n d i n g t h a t September 26 was t h e l a s t d a t e of d e l i v e r y .
           However, t h e problem remains whether t h e r e was one account
o r two accounts.            The t r i a l c o u r t found two s e p a r a t e c o n t r a c t s a s
shown above, b u t            then went on t o f i n d t h a t Verne and Larry were
f a t h e r and son, o f t e n worked t o g e t h e r , and d i d work t o g e t h e r
between May 20 and J u l y 9.                 Based on t h i s a l o n e , t h e t r i a l c o u r t
"tacked" t h e two jobs t o g e t h e r ,
           S e c t i o n 45-502, R.C.M.           1947, d i s c u s s e s p e r f e c t i o n of l i e n s
i n terms of accounts.                 C l e a r l y h e r e , t h e r e c o r d s of T i n d a l l handled
Verne and Larry i n two d i s t i n c t i n d i v i d u a l accounts,                   Not only
were they kept s e p a r a t e by name, b u t t h e a d d r e s s e s on t h e l e d g e r
s h e e t s were d i f f e r e n t .    Thus we have, a s t h e t r i a l c o u r t found, two
d i s t i n c t c o n t r a c t s ; and a s t h e r e c o r d c l e a r l y shows, two s e p a r a t e
and d i s t i n c t accounts,
           The e a r l i e r account of ~ e r n e ' s
                                                    was complete and t h e l a s t
item f u r n i s h e d on J u l y 11, s o t h a t a l i e n f i l e d on December 26 was
n d t t i m e l y and t o t h i s e x t e n t t h e judgment i s i n e r r o r .
           However, a p p e l l a n t argues t h a t i f p a r t of t h e i t e m s f o r
which t h e l i e n was f i l e d a r e i n v a l i d , t h e e n t i r e l i e n f a i l s and i s
void.      He p r e d i c a t e s t h i s theory on t h i s argument expressed i n h i s
brief :
           " ~ i n d a l l ' s testimony c l e a r l y r e v e a l s he made no
           e f f o r t t o a s c e r t a i n any d i f f e r e n c e s . He never made
          i n q u i r y of Negaard o r e i t h e r of t h e McWilliams
          concerning t h e r e l a t i o n s h i p s involved. He always
          b i l l e d t h e c o n t r a c t s i n d i v i d u a l l y y e t when i t comes
          time t o a s s e r t a l i e n r i g h t , he a r b i t r a r i l y changes
          h i s treatment of t h e s e two c o n t r a c t o r s , b i l l s them
          j o i n t l y a s i f a p a r t n e r s h i p f o r t h e f i r s t time on
          October 31, 1968 and on t h i s b a s i s f i l e s h i s s i n g l e
          l i e n on December 26, 1968. This i n d i c a t e s a d e l i b -
          a t e n e s s of mind and purpose on t h e p a r t of T i n d a l l
          t o attempt t o v a l i d a t e t h e e n t i r e account through
          t h e f i l i n g of a s i n g l e l i e n . 11
          Appellant c i t e s Duval v. Fuchs, 141 Mont, 123, 127, 375
P.2d 541, where t h e Court s a i d :
           "The r u l e i n Montana a s elsewhere i s w e l l - s e t t l e d
           t h a t a w i l l f u l and knowing exaggeration of t h e
           amount due w i l l void an otherwise v a l i d mechanic's
                       1
           lien.         Of c o u r s e , i f fraud i s shown i n t h e f i l i n g ,
           t h e l i e n i s v i t i a t e d . f o r f r a u d c u t s down everv-
           thinpl'   .    Eskestrand      c.     Wunder, 94 Mont. 57, 2 0 ' ~ .2d
           622.
In Duval, an exaggeration i n amount of some t e n times appeared

and f r a u d was s p e c i f i c a l l y found by t h e t r i a l c o u r t .
           I n t h e i n s t a n t c a s e , t h e r e was no f r a u d found.        In fact,
t h e t r i a l c o u r t found t h a t t h e r e l a t i o n s h i p of f a t h e r and son,
being t o g e t h e r on t h e job, having worked t o g e t h e r on o t h e r j o b s ,
and Negaard having ordered c o n c r e t e once by telephone p l u s o t h e r
f a c t s , put a s much d u t y on Negaard a s on T i n d a l l .              Negaard never
bothered t o check materialmen, even though he admitted t o having
previous experience w i t h Liens.                  Also, no d i s p u t e a s t o t h e amount
o f m a t e r i a l d e l i v e r e d o r p r i c e appears h e r e .

          W conclude, a s t h e t r i a l c o u r t d i d i n e f f e c t , t h a t no
           e
w i l l f u l o r knowing exaggeration e x i s t s h e r e .            Thus t h e r u l e t h a t
where t h e l i e n      i n c l u d e s n o n l i e n a b l e items t h e proof l i m i t s t h e
recovery.        See:     Cole v. Hunt, 123 Mont. 256, 211 P,2d 417;
Hammond v. Knievel, 141 Mont. 433, 378 P.2d 388; Caird Engineering
Works v. Seven-Up Gold Mining Co., 1 1 Mont. 471, 1 1 P.2d 267.
                                    1              1
           W e hold then t h a t t h e l i e n i s v a l i d a s t o t h e m a t e r i a l s

f u r n i s h e d t o Larry McWilliams.           The judgment on t h e m a t e r i a l s
f u r n i s h e d Verne McWilliams i s s e t a s i d e .          The m a t t e r i s r e t u r n e d
t o t h e d i s t r i c t c o u r t f o r e n t r y of judgment i n accordance herewith.
           One f u r t h e r i s s u e i s involved,         Attorney f e e s were awarded
on t h e b a s i s of t h e recovery amount.                I t i s obvious t h a t a t t o r n e y
    fees will need reconsideration by the district court since the
    new judgment involves a lesser amount.   For consideration of this
    matter, attention of the district court is called to Luebben v.
    Metlen, 110 Mont. 350, 100 P.2d 935; Thompson v. Cure, 133 Mont.
    273, 322 P.2d 323; and Section 93-8614, R.C.M. 1947,
           Since the judgment is reversed in part and returned to
    the district court for modification, under Montana Rules Civil
    Appellate Procedure, Rule 33, each party shall bear its own costs
    on appeal.




/        Chief Justice